DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-5, 9, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al. (USP 5,730,224).
	With respect to claim 1, Williamson et al. disclose a lateral wellbore access system for moving an isolation sleeve (12) relative to a window (14) of a completion sleeve (16) to adjust access through the window, comprising: an actuator (70) having an isolation sleeve engagement mechanism (74/72) and a driving mechanism (see column 14 lines 26-47), the isolation sleeve engagement mechanism configured to engage with an isolation sleeve (via 44 and/or 30), wherein the isolation sleeve comprises an actuation profile (44/30) operable to engage the isolation sleeve engagement mechanism, the driving mechanism configured to longitudinally reciprocate the isolation sleeve relative to the isolation sleeve engagement mechanism (see column 7 lines 46-60, wherein the sleeve moves to the open position and the actuator is moved within the 
	With respect to claim 2, Williamson et al. disclose a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) extending at least partially along the longitudinal axis to provide access to the bore.
With respect to claim 3, Williamson et al. disclose an isolation sleeve (12) positioned within the bore of the completion sleeve, the isolation sleeve being longitudinally movable within the bore to adjust an amount the position of the isolation sleeve relative to the completion sleeve window for permitting or blocking access through the window into the bore a first position (see column 7 lines 46-60), wherein the isolation sleeve occludes the window, and a second position, wherein the isolation sleeve is moved axially within the completion sleeve to expose the window (see column 7 lines 46-60).
With respect to claim 4, Williamson et al. disclose wherein the isolation sleeve comprise an upper seal (38) to sealingly engage the completion sleeve uphole of the window and a lower seal  (46) to sealingly engage the completion sleeve downhole 
With respect to claim 5, Williamson et al. disclose wherein the actuator is disposed between the upper seal and the lower seal (see column 16 lines 14-21, wherein as the shifter is pulled uphole it is between the seals).
With respect to claim 9, Williamson et al. disclose wherein the driving mechanism comprises a hydraulic driving mechanism (see column 14 lines 39-57).
With respect to claim 12, Williamson et al. disclose wherein the actuator comprises a hydraulic actuator (see column 14 lines 39-57).
With respect to claim 17, Williamson et al. disclose a method, comprising: providing a casing (20) that defines a casing exit (wherein 18 is) and has a secondary wellbore (18) extending from the casing exit; providing a completion sleeve (16) having a longitudinal axis, a bore, and a window (14) aligned with the casing exit, the window at least partially along the longitudinal axis to provide access to the bore; and engaging an actuation profile (44/30) of an isolation sleeve with an isolation sleeve engagement mechanism (74/72) of an actuator (70) to move the isolation sleeve axially within the completion sleeve to adjust a position of the isolation sleeve relative to the completion sleeve window for permitting or blocking access through the window into the bore (see column 14 lines 26-57).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al.
With respect to claim 11, Williamson et al. disclose mechanical, hydraulic, electromechanical, electrical, and electromagnetic actuators, but does not disclose pneumatic.  It is admitted prior art that pneumatic actuators are well known types of actuators in the art and it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the types of actuators listed in Williamson with a pneumatic actuator for the predictable result of moving the isolation sleeve.

	Allowable Subject Matter
5.	Claims 6-8, 10, 14-16, and 18-20 are allowed.

6.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that Williamson et al. does not disclose that the “isolation sleeve comprises an actuation profile operable to engage the isolation sleeve engagement mechanism.”  However, this limitation was in claim 13 as previously presented, wherein it was noted by the Examiner that Williamson teaches an isolation sleeve with profiles 44 and 30.  Therefore, this claim is not in condition for allowance.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672